08-5846-cv
     Golden v. N.Y. City Dep’t of Envtl. Prot.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY ORDERS FILED
     AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1 AND
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT
     CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION
     MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION: “(SUMMARY ORDER).”
     UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE
     WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT HTTP://WWW.CA2.USCOURTS.GOV), THE
     PARTY CITING THE SUMMARY ORDER MUST FILE AND SERVE A COPY OF THAT SUMMARY ORDER TOGETHER
     WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED. IF NO COPY IS SERVED BY REASON OF THE
     AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT
     DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                    Appeals
 2       for the Second Circuit, held at the Daniel Patrick                    Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                    City of
 4       New York, on the 15 th day of December, two thousand                  nine.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PETER W. HALL,
 9                              Circuit Judge,
10                J. GARVAN MURTHA,
11                              District Judge. *
12
13       - - - - - - - - - - - - - - - - - - - -X
14       MICHAEL F. GOLDEN,
15                Plaintiff-Appellant,
16
17                    -v.-                                               08-5846-cv
18
19       NEW YORK CITY DEPARTMENT OF
20       ENVIRONMENTAL PROTECTION,
21                Defendant-Appellee.


                *
               J. Garvan Murtha, Senior District Judge of the United
         States District Court for the District of Vermont, sitting
         by designation.

                                                  1
 1   - - - - - - - - - - - - - - - - - - - -X
 2
 3   APPEARING FOR APPELLANT:   Michael Golden, pro se,
 4                              Massapequa, New York.
 5
 6   APPEARING FOR APPELLEES:   Ronald E. Sternberg, City of New
 7                              York Law Department, New York,
 8                              New York.
 9
10
11        Appeal from a judgment of the United States District
12   Court for the Southern District of New York (Cote, J.).
13
14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
15   AND DECREED that the judgment of the district court be
16   AFFIRMED.
17
18        Michael Golden appeals from an order dismissing his
19   complaint pursuant to the doctrine of res judicata. We
20   assume the parties’ familiarity with the underlying facts,
21   the procedural history, and the issues presented for review.
22
23        In 2007, the district court granted summary judgment to
24   defendant New York City Department of Environmental
25   Protection on Golden’s complaint alleging a violation of,
26   inter alia, the Family Medical Leave Act (“FMLA”), 29 U.S.C.
27   §§ 2601-2654. Golden thereafter filed a new complaint in
28   which he raised effectively the same FMLA claim that the
29   court dismissed in 2007.
30
31        We affirm for substantially the reasons stated in the
32   district court’s opinion. See Golden v. N.Y. City Dep’t of
33   Envtl. Prot., No. 08-civ-1513, 2008 WL 4344524 (S.D.N.Y.
34   Sept. 16, 2008).
35
36        Finding no merit in Golden’s remaining arguments, we
37   hereby AFFIRM the judgment of the district court.
38
39
40                              FOR THE COURT:
41                              CATHERINE O’HAGAN WOLFE, CLERK
42                              By:
43
44
45                              ___________________________



                                  2